Citation Nr: 1440713	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is a requirement of new and material evidence to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right arm blood disorder to include as due to exposure to asbestos, mustard gas, and Agent Orange.

5.  Entitlement to service connection for disability claimed as spots on the lung to include as due to exposure to asbestos, mustard gas, and Agent Orange.

6.  Entitlement to service connection for a respiratory disability to include as due to exposure to asbestos, mustard gas, and Agent Orange.

7.  Entitlement to service connection for Dupuytren's contracture of the right hand to include as due to exposure to asbestos, mustard gas, and Agent Orange.

8.  Entitlement to special monthly compensation (SMC) based on loss of use of the right hand to include as due to exposure to asbestos, mustard gas, and Agent Orange.

9.  Entitlement to higher ratings for right knee tendonitis, evaluated as noncompensably disabling prior to March 3, 2011, and 10 percent disabling on and after that date.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1970 and February 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge at the RO in October 2013. 

The Board is granting service connection for bilateral hearing loss and because further development is needed, the remaining issues are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 2001, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

2.  The evidence added to the record since the December 2001 rating decision includes pertinent service treatment records in existence but unavailable for consideration in December 2001. 

3.  These additional service department records were not considered in the earlier decision, so, according to VA regulation (38 C.F.R. § 3.156(c)), negate the need to submit new and material evidence concerning this claim to have it readjudicated on its underlying merits.

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  


CONCLUSIONS OF LAW

1.  The RO's December 2001 decision denying his claim for service connection for bilateral hearing loss did not consider some of his official service department records, so is not a final and binding decision, in turn negating the need to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2013).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist this Veteran in substantiating this claim for VA benefits.  In this decision, however, the Board is granting it on the merits.  So any failure in VA's duties to notify and assist is nonprejudicial.

The RO first considered and denied the Veteran's claim for service connection for bilateral hearing loss in a December 2001 rating decision.  The Veteran did not appeal the decision.  Normally, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  

However, since the December 2001, decision the VA received service department records from his second period of duty which were not available to the RO at that time.  According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) which otherwise would require new and material evidence to reopen the claim.

Since the earlier decision did not consider these additional service department records, the claim automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

In thus regard, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, post-service private and VA examinations indicate diagnoses of bilateral hearing loss. 

In regard to element (2), in-service incurrence, the Veteran contends he has current hearing loss due to loud noise exposure during combat in Vietnam.  He is capable of describing and reporting his noise exposure in service.  Thus, noise exposure is deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a)(b).

In regard to element (3), causal relationship, the record contains a January 2009 VA medical opinion which is against the claim and a private medical opinion dated in September 2008 which supports the claim.  As the record contains credible medical opinions weighing both in favor of and against the Veteran's claim, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 



REMAND

The claims file and Virtual VA e-file references outstanding records that have not been associated with the claims file to include Social Security Administration (SSA) and private treatment records.  In May 2008, the Veteran stated that he was totally disabled according to SSA.  

A June 2004 VA outpatient record indicates that the Veteran reported injuring his back and receiving chiropractic care the previous year.  A November 2007 VA record indicates the Veteran was seen formerly treated by "Parasad MD."  At that time the physician referred the Veteran for chiropractic treatment in Dallas.  None of these records are in the claim file.  

According to his hearing testimony the Veteran received post service VA back and respiratory treatment in the 1980's at VA facilities.  He also continues to receive VA treatment at VA facilities in eastern Texas and Shreveport, Louisiana.  Updated treatment records should be obtained in light of the remand.

Aside from his two periods of active duty (AD) service, the Veteran had additional service in the Marine Reserves, including on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Veteran reports injury during Reserve training.  The personnel records contained in the files are incomplete.  Thus, it is necessary to determine the exact circumstances surrounding and dates of this additional service, including insofar as when he was on ACDUTRA and INACDUTRA.

Furthermore based on the Veteran's statements and the record as a whole, medical examinations and opinions are needed to adjudicate some of his remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the appropriate sources to verify the Veteran's dates of service and the type of service during each period, i.e., whether it was AD, ACDUTRA and INACDUTRA.  The AOJ should obtain copies of any other service department record that would possibly shed light on the Veteran's duty status at all times during his time with the Reserves.

2.  Obtain the Veteran's VA clinical records from the 1980's (back and respiratory) and more recent treatment (since June 2013) from the various VA facilities in eastern Texas and Shreveport, Louisiana and associate the records with the claims folder (see hearing testimony of upcoming treatment).

3.  Make arrangements to obtain all private chiropractic treatment since 2003.  These records should include 2003 and 2004 private chiropractic treatment associated with the Veteran's self-reported 2003 injury (see June 2004 VA outpatient report).  

4.  After completing the above development, schedule the Veteran for appropriate VA examination(s).  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all current low back, lung and/or respiratory disorders found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not that any current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not that any current lung and/or respiratory disorder was caused by exposure to mustard gas, asbestos, and/or Agent Orange.

Although the examiner must review the claims folder, his or her attention is called to the following matters of record:

The STRs from the first period of service does not show complaints, findings, or diagnoses of respiratory, lung, or back disorder.

Marine Reserve records show treatment for low back pain in November 1972.

Marine Reserve records show treatment for upper respiratory infection (URI) in January 1973.  

The Veteran contends that he was exposed to mustard gas, asbestos, and Agent Orange.

Records do not show asbestos or mustard gas exposure.

The Veteran is presumed to have been exposed to Agent Orange.

The report of the August 1980 examination conducted prior to separation from his second period of duty show that the Veteran's back and respiratory system were considered normal.  At that time, the Veteran denied any recurrent back pain or shortness of breath.

Post service VA outpatient records show the following:

In May 2004 the Veteran reported low back pain, which had continued from a fall that occurred the previous year.  He also reported shortness of breath.

May 2004 diagnostic testing revealed FEV1/FVC of 64 and FEV1 of 3.06.  He was prescribed Albuterol and Combivent. 

An August 2004 VA outpatient record noting X-ray evidence of degenerative joint disease (DJD) of the lumbar spine.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as low back pain or shortness of breath, and that his reports must be considered in formulating the requested opinions.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Then schedule appropriate VA evaluation to reassess the severity of the Veteran's service-connected right knee in accordance with the applicable rating criteria.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiners for corrective action.

7.  Finally, re-adjudicate the issues on appeal.  If either of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


